 


117 HR 1215 EH: Fraud and Scam Reduction Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1215 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To establish an office within the Federal Trade Commission and an outside advisory group to prevent fraud targeting seniors and to direct the Commission to include additional information in an annual report to Congress on fraud targeting seniors, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Fraud and Scam Reduction Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Preventing Consumer Scams Directed at Seniors 
Sec. 101. Short title. 
Sec. 102. Senior Scams Prevention Advisory Group. 
Title II—Senior Fraud Advisory Office 
Sec. 201. Short title. 
Sec. 202. Office for the Prevention of Fraud Targeting Seniors. 
Title III—Budgetary Effects 
Sec. 301. Budgetary effects.   
IPreventing Consumer Scams Directed at Seniors 
101.Short titleThis title may be cited as the Stop Senior Scams Act. 102.Senior Scams Prevention Advisory Group (a)EstablishmentThere is established a Senior Scams Prevention Advisory Group (referred to in this title as the Advisory Group). 
(b)MembersThe Advisory Group shall be composed of stakeholders such as the following individuals or the designees of those individuals: (1)The Chairman of the Federal Trade Commission. 
(2)The Secretary of the Treasury. (3)The Attorney General. 
(4)The Director of the Bureau of Consumer Financial Protection. (5)Representatives from each of the following sectors, including trade associations, to be selected by the Federal Trade Commission: 
(A)Retail. (B)Gift cards. 
(C)Telecommunications. (D)Wire-transfer services. 
(E)Senior peer advocates. (F)Consumer advocacy organizations with efforts focused on preventing seniors from becoming the victims of scams. 
(G)Financial services, including institutions that engage in digital currency. (H)Prepaid cards. 
(6)A member of the Board of Governors of the Federal Reserve System. (7)A prudential regulator, as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481). 
(8)The Director of the Financial Crimes Enforcement Network. (9)Any other Federal, State, or local agency, industry representative, consumer advocate, or entity, as determined by the Federal Trade Commission. 
(c)No compensation for membersA member of the Advisory Group shall serve without compensation in addition to any compensation received for the service of the member as an officer or employee of the United States, if applicable. (d)Duties (1)In generalThe Advisory Group shall— 
(A)collect information on the existence, use, and success of educational materials and programs for retailers, financial services, and wire-transfer companies, which— (i)may be used as a guide to educate employees on how to identify and prevent scams that affect seniors; and 
(ii)include— (I)useful information for retailers, financial services, and wire transfer companies for the purpose described in clause (i); 
(II)training for employees on ways to identify and prevent senior scams; (III)best practices for keeping employees up to date on current scams; 
(IV)the most effective signage and placement in retail locations to warn seniors about scammers’ use of gift cards, prepaid cards, and wire transfer services; (V)suggestions on effective collaborative community education campaigns; 
(VI)available technology to assist in identifying possible scams at the point of sale; and (VII)other information that would be helpful to retailers, wire transfer companies, financial institutions, and their employees as they work to prevent fraud affecting seniors; and 
(B)based on the findings in subparagraph (A)— (i)identify inadequacies, omissions, or deficiencies in those educational materials and programs for the categories listed in subparagraph (A) and their execution in reaching employees to protect older adults; and 
(ii)create model materials, best practices guidance, or recommendations to fill those inadequacies, omissions, or deficiencies that may be used by industry and others to help protect older adults from scams. (2)Encouraged useThe Chairman of the Federal Trade Commission shall— 
(A)make the materials or guidance created by the Federal Trade Commission described in paragraph (1) publicly available; and (B)encourage the use and distribution of the materials created under this subsection to prevent scams affecting seniors by governmental agencies and the private sector. 
(e)ReportsSection 101(c)(2) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)(2)) is amended— (1)in subparagraph (A)(iv), by striking the period at the end and inserting a semicolon; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(C)with respect to the report by the Federal Trade Commission, in relevant years, including information on— (i)the newly created materials, guidance, or recommendations of the Senior Scams Prevention Advisory Group established under section 102 of the Stop Senior Scams Act and any relevant views or considerations made by members of the Advisory Group that were not included in the Advisory Group’s model materials or considered an official recommendation by the Advisory Group; 
(ii)the Senior Scams Prevention Advisory Group’s findings about senior scams and industry educational materials and programs; and (iii)any recommendations on ways stakeholders can continue to work together to reduce scams affecting seniors.. 
(f)TerminationThis title, and the amendments made by this title, ceases to be effective on the date that is 5 years after the date of enactment of this Act. IISenior Fraud Advisory Office 201.Short titleThis title may be cited as the Seniors Fraud Prevention Act of 2021. 
202.Office for the Prevention of Fraud Targeting Seniors 
(a)Establishment of advisory officeThe Federal Trade Commission shall establish an office within the Bureau of Consumer Protection for the purpose of advising the Commission on the prevention of fraud targeting seniors and to assist the Commission with the following: (1)OversightThe advisory office shall monitor the market for mail, television, internet, telemarketing, and recorded message telephone call (hereinafter referred to as robocall) fraud targeting seniors and shall coordinate with other relevant agencies regarding the requirements of this section. 
(2)Consumer educationThe Commission through the advisory office shall, in consultation with the Attorney General, the Secretary of Health and Human Services, the Postmaster General, the Chief Postal Inspector for the United States Postal Inspection Service, and other relevant agencies— (A)disseminate to seniors and families and caregivers of seniors general information on mail, television, internet, telemarketing, and robocall fraud targeting seniors, including descriptions of the most common fraud schemes; 
(B)disseminate to seniors and families and caregivers of seniors information on reporting complaints of fraud targeting seniors either to the national toll-free telephone number established by the Commission for reporting such complaints, or to the Consumer Sentinel Network, operated by the Commission, where such complaints will become immediately available to appropriate law enforcement agencies, including the Federal Bureau of Investigation and the attorneys general of the States; (C)in response to a specific request about a particular entity or individual, provide publically available information of enforcement action taken by the Commission for mail, television, internet, telemarketing, and robocall fraud against such entity; and 
(D)maintain a website to serve as a resource for information for seniors and families and caregivers of seniors regarding mail, television, internet, telemarketing, robocall, and other identified fraud targeting seniors. (3)ComplaintsThe Commission through the advisory office shall, in consultation with the Attorney General, establish procedures to— 
(A)log and acknowledge the receipt of complaints by individuals who believe they have been a victim of mail, television, internet, telemarketing, and robocall fraud in the Consumer Sentinel Network, and shall make those complaints immediately available to Federal, State, and local law enforcement authorities; and (B)provide to individuals described in subparagraph (A), and to any other persons, specific and general information on mail, television, internet, telemarketing, and robocall fraud, including descriptions of the most common schemes using such methods of communication. 
(b)CommencementThe Commission shall commence carrying out the requirements of this section not later than one year after the date of the enactment of this Act.  IIIBudgetary Effects 301.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Passed the House of Representatives April 15, 2021.Cheryl L. Johnson,Clerk.

